Berry, J.
The motion to strike out the complaint, or to require it to be amended, is made, under Gen. St. 1878, c. 66, § 107, “for the reason that the allegations of said complaint are so indefinite and uncertain that the precise nature of the charge is not apparent.” We find no difficulty in gathering from the complaint, taken as a whole, what the precise nature of .the charge therein made is. If any particular allegations are objectionable as indefinite or uncertain, they should be specifically pointed out (as they are not) in the motion papers. See Blake v. Eldred, 18 How. Pr. 240. If the complaint fails to state a cause of action, the remedy is by demurrer, not by motion to strike out, or for an amendment.
Order affirmed.